 EXHIBIT A

Proposed Order
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re                                                      : Chapter 11
                                                           :
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 : Case No. 19-12346 (SHL)
                                                           :
                                                           : Jointly Administered with 19-10747 (SHL)
                                    Debtor                 :
 ----------------------------------------------------------x

                    ORDER APPROVING AND AUTHORIZING PROCEDURES
                           FOR DISPOSITION OF CLIENT FILES

           Upon the motion, dated July ___, 2020 (the “Motion”)2 of Jonathan L. Flaxer, solely in his

capacity as chapter 11 trustee (the “Trustee”) for the estate (the “Estate”) of the above captioned

debtor (the “Debtor”), by his counsel, Golenbock Eiseman Assor Bell & Peskoe LLP, for entry of

an order (this “Order”) authorizing and approving procedures for disposing of certain of the

Debtor’s former client files; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Trustee having provided adequate

and appropriate notice of the Motion under the circumstances; and the Court having held a hearing

to consider the requested relief (the “Hearing”); and upon the record of the Hearing; and it

appearing that the relief requested in the Motion is in the best interests of the Estate, its creditors,

and other parties in interest; and after due deliberation and sufficient cause appearing therefor, it

is HEREBY ORDERED THAT:




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
       1.      The Motion is granted to the extent provided herein.

       2.      Pursuant to sections 105(a), 363(b), 541(a) and 554(a) of the Bankruptcy Code, the

following procedures (the “Client File Procedures”) are hereby approved and shall govern the

disposition of the Client Files:

               A.      Upon the entry of an order approving the Client File Procedures, the Trustee

       shall make reasonable efforts to send a copy of the “Notice of Intent to Dispose of Client

       and/or Client Related Files”, substantially in the form attached hereto as Exhibit 1 (the

       “Notice of Intent”), via regular mail and electronic mail to those former clients of the

       Debtor for which the Debtor has rendered services in the past ten (10) years and whose

       files may be included in the Client Files (collectively, the “Former Clients”), to the last

       known physical and email address for such clients based on the Debtor’s business records.

               B.      To claim a client file, a Former Client shall complete and return to the

       Trustee a “Client File Retrieval Form”, substantially in the form attached hereto as Exhibit

       2 (the “File Retrieval Form”) on or before the deadline set forth therein, which deadline

       shall be no earlier than ninety (90) days from the date of service of the Notice of Intent on

       the Former Clients (the “Response Deadline”). The Trustee shall include a copy of the

       File Retrieval Form with each mailed Notice of Intent, and shall make a copy of the File

       Retrieval Form available upon request.

               C.      Those Client Files for which no properly completed File Retrieval Form is

       timely received by the Trustee, and which are not Necessary Files (defined below), shall

       be deemed abandoned by the Trustee and the Former Client as of the Response Deadline

       without the need for further order of this Court.
         D.    As soon as is reasonably practicable following receipt of a timely and

properly completed File Retrieval Form, the Trustee shall perform an inquiry to confirm:

(i) that the Former Client presenting the File Retrieval Form has no outstanding payment

obligations to the Debtor; (ii) that the files described in the File Retrieval Form are not

Necessary Files (defined below); and (iii) the present location, if possible, of the requested

files.

         E.    The Trustee shall inform the Former Client of the results of the inquiry set

forth in paragraph “D” above, and if the Client Files are found, the costs associated with

retrieval and mailing of the Client Files (the “Trustee Notification”). In the event the

Former Client seeks retrieval of Necessary Files (defined below), the Trustee shall so

inform the Former Client, and the Trustee shall be authorized to retain said Necessary Files

notwithstanding anything else set forth herein, but shall provide the costs to provide a copy

of such files to the Former Client as part of the Trustee Notification.

         F.    In the event the Former Client has outstanding payment obligations to the

Debtor, the Trustee shall provide the Former Client notice of same, and said Former Client

shall not be permitted to retrieve any files pursuant to the Client File Procedures until such

obligations are paid; or, if the Former Client’s claim involving such file is incomplete and

fees are contingent upon the completion of litigation, arbitration, or other resolution of the

claim, the Former Client provide the Trustee with an acknowledgement of an attorneys’

lien in favor of the bankruptcy estate against such file(s) and any monies recovered in

connection with such legal matter.     If the acknowledgment of an attorneys’ lien is not

received by the Trustee within one week from the date of the Trustee Notification, such

File Retrieval Form shall be deemed null and void, and the Client Files requested by the
File Retrieval Form shall be deemed abandoned by the Former Client and the Estate in

accordance with paragraph “C” above. For avoidance of doubt, if the Former Client

submits a File Retrieval Form that is deemed null and void pursuant to this Paragraph “F”,

such Former Client must submit a new File Retrieval Form that complies with the terms of

this Order prior to the expiration of the Retrieval Period otherwise such Client Files will

be deemed abandoned pursuant to the terms of this Order.

        G.        In the event that the Former Client has no outstanding obligations to the

Debtor and the files described in the File Retrieval Form are not Necessary Files, the

Former Client will then have thirty days (30) days from the Trustee Notification to make

payment to the Trustee for the costs associated with retrieval and mailing of the Client

Files, after which time the files will be immediately deemed abandoned by the Former

Client and by the Trustee without the need for further order of the Court. The Former

Client shall be responsible for all fees and expenses incurred in retrieving his or her files,

and in no event shall the Trustee or the Estate be responsible for any such fees, expenses,

or obligations.

        H.        To the extent any dispute arises with respect to (a) ownership or entitlement

to certain Client Files, or (b) other matters related to the Client File Procedures, the Trustee

shall attempt to resolve such dispute among the interested parties in good faith and without

the need for Bankruptcy Court intervention. If, after good faith efforts among the parties

to a dispute, such dispute continues and any party expresses to the Trustee a desire for a

hearing before the Bankruptcy Court, the Trustee shall schedule a hearing on not less than

fourteen (14) days’ notice to the interested parties so that the Court may consider and

resolve the dispute. All persons wishing to be heard related to the noticed dispute must file
        and serve papers upon counsel to the Trustee no later than seven (7) days prior to the

        established hearing date. The Trustee shall have an opportunity to respond by filing and

        serving papers not less than three (3) days prior to the established hearing date.

                I.         The Trustee shall identify those Client Files that are necessary for

        administration of the chapter 11 case (collectively, the “Necessary Files”). Absent further

        Court order, the Trustee shall be authorized to pay a reasonable charge, plus sales tax, to

        the storage company(ies) holding Necessary Files to ensure their continued storage and/or

        their retrieval for use by the Trustee in the administration of this chapter 11 case.

        3.      Pursuant to Section 554(a) of the Bankruptcy Code, all Client Files for former

clients of the Debtor for which the Debtor has not rendered services in the past ten (10) years shall

be deemed abandoned by the Former Client and the Estate as of the date of this Order.

        4.      The Client File Procedures are fair, appropriate and necessary to protect the best

interests of the Estate.

        5.      The Trustee is authorized to withhold a Client File, to the extent such withholding

is consistent with applicable Ethical Rules, if the Debtor maintains a claim against a Former Client

for attorneys’ fees.

        6.      The Client File Procedures do not violate any ethical or professional rules that

would otherwise require a law firm outside of bankruptcy to retain copies of client files for a set

number of years after the file is closed.

        7.      The Trustee or any successor to the Trustee is authorized to take all actions

necessary to effectuate the relief granted pursuant to this Order in accordance with the Motion.
       8.      The Trustee shall be, and hereby is, authorized to make any payments to storage

companies or other disposal services to dispose of Client Files that are abandoned in accordance

with this Order.

       9.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       10.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

Dated: New York, New York
       July __, 2020
                                         ____________________________________
                                         UNITED STATES BANKRUPTCY JUDGE
 EXHIBIT 1

Notice of Intent
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re                                                      : Chapter 11
                                                           :
                                       1
LIDDLE & ROBINSON, L.L.P.                                  : Case No. 19-12346 (SHL)
                                                           :
                                                           : Jointly Administered with 19-10747 (SHL)
                                    Debtor                 :
 ----------------------------------------------------------x

                             NOTICE OF INTENT TO DISPOSE OF CLIENT
                                 AND/OR CLIENT RELATED FILES

TO: FORMER CLIENTS OF LIDDLE & ROBINSON, L.L.P.

        Liddle & Robinson, L.L.P. (“L&R”) was a limited liability partnership operating as a law
firm. On July 22, 2019, L&R filed a voluntary petition for relief pursuant to Chapter 11 of Title
11 of the United States Code with the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”).

       Jonathan L. Flaxer (the “Trustee”) has been appointed by the Bankruptcy Court as the
chapter 11 bankruptcy trustee for the bankruptcy estate of L&R. The Trustee is now seeking to
abandon and dispose of certain former L&R client files which are currently being held in the
Debtor’s former office and at an offsite storage facility (collectively, the “Client Files”).

        If you believe that your file(s) are included in the Client Files, and you want to retrieve
such file(s), you MUST follow the procedures set forth below.

IF WE DO NOT RECEIVE A RESPONSE FROM YOU ON OR BEFORE NINETY (90)
DAYS FROM THE DATE OF THIS NOTICE, YOUR FILES MAY AUTOMATICALLY
   BE PERMANENTLY DESTROYED WITHOUT FURTHER NOTICE TO YOU.

YOU HAVE NO OBLIGATION TO RETRIEVE YOUR FILE(S).

                    a.       HOW TO REQUEST AN OPPORTUNITY TO RETRIEVE YOUR FILE:


        If you believe that you have files in the Client Files, and you want to retrieve those file(s),
you must complete and return the attached File Retrieval Form, according to the instructions
contained therein, such that it is received by the Trustee or its counsel no later than ninety
(90) days from the date of this notice (the “Retrieval Deadline”). The File Retrieval Form
can also be obtained by contacting the Trustee’s bankruptcy counsel at:

1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.




                                                            1
                       Michael S. Weinstein
                       Golenbock Eiseman Assor Bell & Peskoe LLP
                       711 Third Avenue
                       New York, New York 10017
                       Telephone: (212) 907-7300
                       Facsimile: (212) 754-0777
                       Email: mweinstein@golenbock.com

Upon receipt of a timely File Retrieval Form, the Trustee will: (i) confirm that you have no
outstanding bills or payment obligations to L&R, (ii) confirm that the files you have requested
are not necessary to the administration of the L&R bankruptcy case, and (iii) attempt to identify
the location of your file(s). The Trustee or his agent will inform you of the results of his inquiry,
as well as the costs for transferring the file(s) to you.

PLEASE BE ADVISED:

       1.      In connection with the retrieval and transfer of your file(s), by submitting a
File Retrieval Form, you agree to pay the Trustee for the reasonable costs associated with
the retrieval and transfer of such file(s). Information regarding payment will be relayed to you
by the Trustee or his agent after the timely submission of a File Retrieval Form and your file has
been located. All payments must be made payable and remitted as follows:

                       Jonathan L. Flaxer, as Chapter 11 Trustee for Liddle & Robinson, L.L.P.
                       Golenbock Eiseman Assor Bell & Peskoe LLP
                       711 Third Avenue
                       New York, New York 10017

Absent an agreement with the Trustee in writing otherwise, failure to pay the Trustee the costs
for the transfer of the Client File within thirty (30) days after the Trustee or its agent has advised
you of the costs associated with the retrieval and transfer will result in the file(s) being destroyed
or otherwise disposed of.

        2.      To the extent monies are owed by you to L&R in connection with legal services,
you will be required to pay the outstanding fees, or if your claim involving such file is
incomplete and fees are contingent upon the completion of litigation, arbitration, or other
resolution of the claim, provide the Trustee with an acknowledgement of an attorneys’ lien in
favor of the bankruptcy estate against such file(s) and any monies recovered in connection with
such legal matter. Your file(s) cannot be retrieved or transferred until this acknowledgement is
received. This acknowledgement must be received within one week from the date the Trustee or
his agent informs you of the outstanding fees you owe (if any); otherwise, such File Retrieval
Form shall be deemed null and void, and the Trustee may destroy or otherwise dispose of the
Client Files requested by the File Retrieval Form upon the expiration of the ninety (90) day
Retrieval Period.




                                                  2
        3.     To the extent a dispute exists as to the right of possession as to any Client Files,
the disputing parties shall be jointly and severally responsible to pay the Trustee any and all
reasonable costs incurred to maintain such files pending resolution of the dispute.

        4.     Pursuant to the attached Order, to the extent a completed Retrieval Form
has not been received for any Client Files prior to the expiration of the ninety (90) day
Retrieval Period, or payment for the transfer of the Client File has not been made within
thirty (30) days after you have been advised of such costs, such files shall be deemed
abandoned and the Trustee may destroy and dispose of such Client Files promptly, as the
Trustee deems necessary within his business judgment, and without further order of the
Court, pursuant to 11 U.S.C. §§ 105, 363, 541 and 554. The Trustee shall not be required
to retain any Client Files, notwithstanding any applicable non-bankruptcy laws, rules or
regulations to the contrary.


Dated: New York, New York                               BY ORDER OF THE COURT
       July ___, 2020




                                                  3
 EXHIBIT 2

Retrieval Form
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In Re                                                      : Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P.,                                 : Case No. 19-12346 (SHL)
                                                           :
                                                           : Jointly Administered with 19-10747 (SHL)
                                    Debtor                 :
 ----------------------------------------------------------x
                                LIDDLE & ROBINSON, L.L.P.
                              CLIENT FILE RETRIEVAL FORM

                    MUST BE COMPLETED AND RETURNED WITHIN
                    90 DAYS OF THE DATE OF ATTACHED NOTICE

1. Name of Client(s) (include all names under which you believe you may have been
listed):

___________________________________________________________________

2. Provide your current address and any and all additional addresses that you may have
had while a client of Liddle & Robinson, L.L.P.:

_______________________________________________________
Current Address: House/Apt. No., Street, City, State and Zip Code

________________________________________________________
Additional Address: House/Apt. No., Street, City, State and Zip Code

________________________________________________________
Additional Address: House/Apt. No., Street, City, State and Zip Code

3. Provide your current phone number and any and all phone numbers that you may
have had while a client of Liddle & Robinson, L.L.P.:

_____________________________________________________________________

4.   Provide your current e-mail address:

_____________________________________________________________________




                                                  1
5. Check the appropriate box indicating whether you want to retrieve your file by mail or
if you want the file destroyed and disposed of by the Trustee.

               Retrieve
               Destroy

                                   ACKNOWLEDGEMENTS:

A.      I acknowledge that I am the Liddle & Robinson, L.L.P. client for whose benefit these
Client Files were generated and that I have full authority to control these files and the
information contained in these files. I understand that these files may contain personal or
confidential information and I assume full responsibility for the information.

B.       I acknowledge that I am under no obligation to retrieve or transfer my file and that if I
choose not to retrieve or transfer my file within ninety (90) days of the date of the Notice, such
files shall be deemed abandoned and the Trustee may destroy and/or otherwise dispose of such
files as the Trustee deems necessary within his business judgment and without further order of
the Court.

C.      I acknowledge by submitting this File Retrieval Form, that I agree to pay the Trustee all
reasonable costs associated with the retrieval and/or transfer of my files, and if I fail to do so
within thirty (30) days of receiving those costs from the Trustee or his agents, the Trustee may
destroy and/or otherwise dispose of such files as the Trustee deems necessary within his business
judgment and without further order of the Court.

D.      I acknowledge that to the extent I owe monies to Liddle & Robinson, L.L.P., I agree to
pay the amount or, if my payment is contingent upon the results of the claim, I will execute an
acknowledgement of an attorneys’ lien (the “Attorneys’ Lien Acknowledgement”) in favor of the
bankruptcy estate against such file and any monies recovered in connection with such legal
matter and I understand that my file cannot be retrieved or transferred until such Attorneys’ Lien
Acknowledgement is received by the Trustee. I further acknowledge that the Attorneys’ Lien
Acknowledgement must be provided to the Trustee within one week from the date that the
Trustee or his agent advises me of the outstanding fees that are owed (if any); otherwise, this File
Retrieval Form shall be deemed null and void, and the Trustee may destroy or otherwise dispose
of the Client Files requested by the File Retrieval Form upon the date which is ninety (90) days
of the date of this Notice.

E. I acknowledge that to the extent a dispute exists as to the right of possession as to any of my
files, the disputing parties I am jointly and severally responsible to pay the Trustee all reasonable
costs incurred to maintain such files pending resolution of the dispute.




                          [SIGNATURE(S) ON FOLLOWING PAGE]




                                                  2
_____________________________________________________
Signature (Signatures are required to retrieve or transfer your file)

_____________________________________________________
Print Name

Dated: _________________




_____________________________________________________
Signature (Signatures are required to retrieve or transfer your file)

_____________________________________________________
Print Name


Dated: _________________




                                                  3
